                                                                                              USDC SDNY
                                                                                              DOCUMENT
                                        UNITED STATES DISTRICT COURT                          ELECTRONICALLY FILED
                                        SOUTHERN DISTRICT OF NEW YORK                         DOC #:
                                                                                              DATE FILED: 8/27/2020
         FRANCES KALENDER, on behalf of himself
         and all others similarly situated,                                      MEMORANDUM ENDORSED
                   Plaintiff,

         v.                                                                 CASE NO.: 1:20-cv-3396
         FRANKLIN LIMESTONE COMPANY, LLC,


                   Defendant.
                                                                /

                    NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

                 IT IS HEREBY AGREED TO by the Plaintiff and Plaintiff’s attorney, and the

         Defendant, Franklin Limestone Company, LLC, that whereas no party hereto is an infant,

         incompetent person for whom a committee has been appointed or conservatee, and no

         person not a party has an interest in the subject matter of the action, that the above entitled

         action against Defendant, Franklin Limestone Company, LLC, shall be and hereby is

         dismissed without prejudice and on the merits, without costs, or disbursements, or attorney’s

         fees to any party pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,

         and that judgment of dismissal without prejudice may be entered in the above entitled action

         pursuant hereto.
         Dated: August 26, 2020                                         Respectfully Submitted,

Plaintiff has voluntarily dismissed this case without prejudice under           /s/David Paul Force
Fed. R. Civ. P. 41(a)(1)(A)(i). The Clerk of Court is therefore directed       David Paul Force Esq.
to adjourn all deadlines and close this case.                                  Stein Saks, PLLC
                                                                               285 Passaic Street
Dated: August 27, 2020                                                         Hackensack, NJ 07601
New York, New York              _____________________________________
                                                                               dforce@steinsakslegal.com
                                      GREGORY H. WOODS                         Tel. 201-282-6500
                                     United States District Judge              Fax 201-282-6501
                                                                               Attorneys for Plaintiff
